Title: From James Madison to Samuel Smith, March 1807
From: Madison, James
To: Smith, Samuel



March 1807

The treaty lately concluded between the American and British Commissioners being in a situation to admit of deliberation on its several articles, it is thought highly advisable to avail the Executive of such observations on those relating to commerce and navigation as your intelligence and experience on those subjects will enable you to afford.  You will render an acceptable service therefore by forwarding, with as little delay as may be, the views under which the enclosed articles as they stand in that instrument present themeselves to you.  It is wished that your observations may be pointed particularly 1st to the actual operation of the articles respectively, whither in reference to commerce or navigation ... 3d, what alterations might be made favorable to the United States, and not otherwise to Great Britain; 4th, what considerable alterations would not be disadvantageous to Great Britain, in a degree forbidding the hope of obtaining them, 5th, whither the general stipulations concerning the trade between the two countries, comprehends or not, the trade between the Continental Colonies of Great Britain and the United States, and if they do, how would they effect the interest of the latter?  I only add that this last branch of trade does not appear to have been contemplated by the parties to the negotiation, and that it was, as is indeed sufficiently expressed, understood between them, that the trade to the East Indies was to be direct from, as well as to America ... .  
